DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-17, 21-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al (US 2004/0156345 A1) in view of Luvisoto, Michele et al “Physical Layer Design of High Performance Wireless Transmission for Critical Control Applications” IEEE Transaction on Industrial Informatics, vol. 13, No. 6, December 2017, pages 2844-2854.
Regarding claims 12, 21, 23 and 24, Steer discloses a method of selecting a route for wireless communication between a first node (Fig. 1, wireless node 34) and a second node (Fig. 1, network access node 26) in a wireless communication system (Fig. 1) comprising a physical layer (48th paragraph, physical layer enables access node 26 to communicate with nodes 28 and 30) where at least one further parameter apply (62nd paragraph, transmission time for a link may be calculated from packet size and data transmission rate), the method comprising: 
evaluating a plurality of possible routes from the first node to the second node (51st paragraph and Fig. 1, wireless node 34 may route its packets towards the network access node 26 via any one of its neighbor wireless nodes 28, 30, and 32.  Wireless node 34 must choose an appropriate route as different routes may have different delays and transmission conditions), at least one route of the possible routes including a third node between the first node and the second node (Fig. 1, network node 28 is an intermediate node between wireless node 34 and access node 26) wherein the at least one route includes at least two links (Fig. 1, a particular route may traverse via node 34 to node 28 to access node 26.  This includes at least two links), and wherein the evaluating comprises selecting parameter settings for each link of the possible routes (51st paragraph, link performance and cost.  Herein, link performance and cost are a function of selected parameters such as packet size, transmission rate, etc…, 62nd paragraph);
selecting the route that has the lowest latency among the possible routes including adding together the latency for each link of the route (67th paragraph, choosing the route with the lowest product of radio resource cost sum and delay sum.  Herein, the delay sum is the sum of the delays of each link from the wireless node 34 to access node 26), for each route having a third node between the first node and the second node, adding a processing time of the third node of the route (67th paragraph, delay sum includes delay caused by queues in the node and node delay).
Steer does not disclose that a physical layer where a cyclic prefix applies and selecting a length of the cyclic prefix for the link in view of a first communication quality criterion for minimizing or avoiding inter-symbol interference; evaluating combinations of the selected length of the cyclic prefix and different settings of the at least one further parameter of the physical layer, wherein the evaluating includes estimating the latency of the link; and selecting the parameter settings for the link that have lowest estimated latency.  
Luvisotto discloses a physical layer where cyclic prefix is applied (page 2846, section III, Packet Transmission Time in IEEE 802.11 OFDM).  Luvisotto discloses selecting a length of CP to avoid inter-symbol interference (ISI) in multipath fading channels (page 2846, section III, Packet Transmission Time in IEEE 802.11 OFDM and page 2848, Optimizing OFDM parameters section).  Luvisotto discloses evaluating different combinations of CP and different settings of FFT, modulation order, coding rate and number of spatial streams to determine lowest packet transmission time or latency for a link or channel (page 2846, Table 1 and page 2848, Optimizing OFDM parameters section).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include evaluating of CP length and different parameter settings in Steer’s system, as suggested by Luvisotto, to determine the optimum route among the routes.
Regarding claims 15-16, 28, and 29, Steer discloses that wherein at least one further parameter comprises any of code rate, modulation scheme and FFT size and/or two of code rate, modulation scheme and FFT size (22nd paragraph, modulation types and baud rates and 62nd paragraph, transmission time for a link may be calculated from packet size and data transmission rate).

Regarding claims 17 and 30, Steer discloses modulation types and baud rates (22nd paragraph).  Steer does not disclose the at least one further parameter comprises FFT size.  Luvisotto discloses FFT size Nfft for latency optimization (page 2848, Optimizing OFDM parameters section).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include FFT size in Steer’s system, as suggested by Luvisotto, to determine the latency of a channel.

Regarding claim 22, Steer discloses a network controller configured to perform the method of route selection (Fig. 8, processor 112).

Regarding claim 25, Steer discloses that wherein the network controller comprises a processor and a transceiver (Fig. 2, controller 44 and 802.11b radio 40).

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Steer and Luvisoto, Michele further in view of Birru et al (US 2010/0002757 A1).
Regarding claims 14 and 27, Steer discloses selecting a route to achieve low delays and efficiencies (34th paragraph).  Steer does not disclose that the first communication quality criterion is a criterion for signal to self interference ratio of the link.  Birru discloses signal-to-self interference criteria (31st paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include signal to self interference criteria in Steer’s system, as suggested by Birru, to determine the cyclic prefix length to compensate for signal to self interference.

Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Steer and Luvisoto, Michele further in view of Naguib et al (US 2007/0133668 A1).
Regarding claims 18 and 31, Steer discloses selecting a route to achieve low delays and efficiencies (34th paragraph).  Steer does not disclose selecting the cyclic prefix comprises obtaining a channel impulse response of the link and estimating to interference and noise for the link from the channel impulse response.  Naguib discloses that the cyclic prefix is selected to be greater than or equal to the taps of impulse response of the wireless channel (42nd paragraph).  Naguib discloses that the RX processor 260 may estimate channel response and further estimate signal to noise and interference ratio (33rd paragraph).  The transmitted data streams may experience different channel conditions, e.g., different fading and multipath effects, and may achieve different signal to noise and interference ration (37th paragraph.  Herein, the channel impulse response corresponds to the fading and multipath effects.  Therefore, signal to noise and interference measurement is based on channel impulse response).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select CP based on CIR in Steer’s system, as suggested by Naguib, to compensate for multipath effects.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steer, Luvisoto, Michele, and Naguib further in view of Miao et al (US 2018/0213407 A1).
Regarding claims 19 and 20, Steer discloses selecting a route to achieve low delays and efficiencies (34th paragraph).  Steer does not disclose that wherein a signal to interference and noise criterion comprises that a signal is at least 10dB stronger than noise and interference and/or at least 20dB stronger than noise and interference.  Miao discloses that the spectrum quality requirement indicating signal to interference and noise ratio being greater than 20dB (188th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to indicate signal is at least 20dB higher than noise and interference in Steer’s system, as suggested by Maio, to enable signal detection.

Allowable Subject Matter
Claims 13 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues in page 8 that Steer considering passively evaluating conditions and does not include selecting parameter settings for each link.  Examiner respectfully disagrees.  Steer discloses that the choice of an optimum route must consider information on radio link performance and cost (51st paragraph).  Steer discloses that the cost may be the sum of radio transmission time and the radio transmission time for a link may be calculated from packet size and data transmission rate (62nd paragraph).  Herein, packet size and transmission rate are selected parameter settings for each link.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472